UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Address of principal executive offices) (Zip code) Glenn S. Freed Vericimetry Advisors LLC 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Name and address of agent for service) Registrant's telephone number, including area code: (213) 769-8289 Date of fiscal year end: September 30 Date of reporting period: September 30, 2012 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Vericimetry U.S. Small Cap Value Fund Annual Report September 30, 2012 Vericimetry Funds TABLE OF CONTENTS September 30, 2012 Shareholder Letter 1 Manager’s Discussion and Analysis 2 Performance Summary 3 Schedule of Investments 4 Financial Statements 17 Financial Highlights 20 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 26 Expense Example 27 Proxy Voting 28 Quarterly Holdings 28 Trustees and Officers 29 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Except for historical information, the matters discussed in this report may constitute forward-looking statements. These include any predictions, assessments, analyses or outlooks for individual securities, industries, market sectors and/or markets. These statements involve risks and uncertainties. In addition to the general risks described for the Fund in the current prospectus, other factors bearing on these statements include the accuracy of the Adviser’s forecasts and predictions, and the appropriateness of the investment programs designed by the Adviser to implement its strategies efficiently and effectively. Any one or more of these factors, as well as other risks affecting the securities markets and investment instruments generally, could cause the actual results of the Fund to differ materially as compared to applicable benchmarks. Vericimetry Funds LETTER TO SHAREHOLDERS September 30, 2012 (Unaudited) Dear Shareholders, We are pleased to present the enclosed annual report for the Vericimetry U.S. Small Cap Value Fund (the “Fund”) for the period from December 27, 2011 (commencement of operations) through September 30, 2012. Vericimetry Advisors LLC (the “Adviser”) is an academically based, quantitatively structured investment adviser providing capacity-constrained asset class strategies to an exclusive group of elite financial advisors. The Vericimetry U.S. Small Cap Value Fund invests in a wide and diverse universe of U.S. small cap value stocks using a structured quantitative investment approach based on a set of well defined, fundamental characteristics to identify value stocks. We identify value stocks by considering multiple factors such as book-to-market, price-to-earnings, price-to-sales or price-to-operating cash flow. (1) The Fund is managed with the intent of maintaining a reasonably priced management fee and low transactions costs, expenses and turnover in an effort to enhance net returns to the investor. We are committed to limit the growth of its assets under management once optimal capacity for the Fund is achieved. Our capacity planned approach, working with an exclusive set of financial advisors, seeks to provide exposure to the small and value equity risk premiums. The portfolio pursues a purer value by using a multifactor screening approach and a deeper exposure to small capitalization equities by its thoughtful academically based quantitatively structured methodology. We thank you for your investment in the Vericimetry U.S. Small Cap Value Fund and the confidence and trust you place in Vericimetry. Sincerely Dr. Glenn S. Freed Chief Executive Officer Economic, political, and issuer specific events will cause the value of securities to rise or fall. Because the value of your investment in the Fund will fluctuate, there is the risk that you will lose money. Securities of small and microcap companies are often less liquid, more volatile and they may have more limited resources. Value stocks may perform differently from the market as a whole and may underperform equity funds that use other investment strategies. The investment strategies, practices and risk analysis used by the Adviser may not produce the desired results. Book-to-market is the value ratio of a company’s book value to its market value. Price-to-earnings, price-to-sales and price-to-operating cash flow ratios are the value of a company’s share price compared to its previous twelve months earnings per share, sales per share or operating cash flow per share, respectively. 1 Vericimetry Funds MANAGER’S DISCUSSION AND ANALYSIS September 30, 2012 (Unaudited) The Vericimetry U.S. Small Cap Value Fund’s (the “Fund”) first fiscal period, from December 27, 2011 (commencement of operations) through September 30, 2012, provided a microcosm of different market environments and thus gave an excellent backdrop in which to view the Fund’s investment approach. The Fund targets the size and value risk premiums by aiming to deliver a well-diversified portfolio giving a smaller size and deeper and purer value exposure than its benchmark – the Russell 2000 Value Index (the “Benchmark”). The results of this first fiscal period show that the Fund indeed followed this strategy and design. Please note that return amounts shown in this analysis for both the Fund and indices include both price appreciation/depreciation and reinvestment of dividends. The Fund’s second fiscal quarter (January 1, 2012 through March 31, 2012) started with a strong market rally with smaller company stocks leading the way. In such a “risk on” environment the Fund returned 15.62% for the quarter, outperforming its Benchmark which returned 11.59%. In the Fund’s third fiscal quarter (April 1, 2012 through June 30, 2012) the market’s focus was on the “risk” part of “risk premium,” with stocks falling. During this period, in this “risk off” environment larger company stocks fell less than smaller ones, and the Fund returned -5.34% lagging the Benchmark, which returned -3.01%. As fears of global turmoil subsided, the stock market rallied again in the Fund’s fourth fiscal quarter (July 1, 2012 through September 30, 2012); however larger company stocks led smaller ones. During this period, while the Fund’s returns were positive at 5.39%, they did trail the Benchmark which returned 5.67%. Overall for the initial fiscal period, the Fund’s cumulative return was strong on both an absolute and relative basis, gaining 13.75% versus 12.87% for the Benchmark. The Fund was almost fully invested, well-diversified with over 1000 holdings, and all the equity positions were under 0.60% in portfolio weight at fiscal year end. Examining the returns of different segments of the U.S. equity markets (shown below) over this initial fiscal period provides additional information. The broad market had strong positive returns, as illustrated by the Russell 3000 Index. However, large cap stocks, represented by the Russell 1000 Index, had slightly higher returns while small cap stocks, represented by the Russell 2000 Indices, were weaker. This negatively impacted relative returns, as the Fund had a greater exposure to the small cap segment of the market. However, the smaller company design tilt did contribute to the Fund’s returns given that microcap stocks, as represented by the Russell Microcap Index, had the highest returns over the initial period since the Fund’s inception. Within the Russell small cap universe, the value indices had higher returns than the growth indices, but only providing a modest boost to performance. However, within the Russell microcap universe, the value indices outperformed quite nicely, providing further benefit to the exposure to these smallest company stocks. The Fund’s deeper and purer multifactor design approach to value was rewarded during the fiscal period. One other notable factor affecting the Fund’s performance is real estate investment trusts (“REITs”). The Fund does not hold REITs by design, so investors can consider REITs a separate asset class. The Russell indices do hold REITs, with the Russell 2000 Value Index having a REIT weight above 10%. REITs had strong returns during the Fund’s fiscal year, providing a headwind to relative performance compared to the benchmark. Overall, this first fiscal period ended with strong absolute and relative returns. Even more importantly, the changing market environment allowed the Fund to demonstrate that it accomplished its goal of providing well-diversified exposure to the small size and value risk premiums. Returns fromVericimetry U.S. Small Cap Value Fund’s Inception through September 30, 2012 Russell 3000® Index (broad market) 15.35% Russell 1000® Index (large cap) 15.57% Russell 2000® Index (small cap) 12.72% Russell Microcap® Index (microcap) 18.48% Russell 2000® Value Index 12.87% Russell 2000® Growth Index 12.56% Russell Microcap® Value Index 19.04% Russell Microcap® Growth Index 17.65% Source: Russell Investment Group 2 Vericimetry Funds PERFORMANCE SUMMARY (Unaudited) For the Period from December 27, 2011* to September 30, 2012 Comparison of a Hypothetical $10,000 Investment in the Vericimetry U.S. Small Cap Value Fund and the Russell 2000 Value Index** Total Returns For the period ended September 30, 2012 Cumulative Since Inception* Vericimetry U.S. Small Cap Value Fund 13.75% Russell 2000 Value Index 12.87% * Commencement of operations for the Vericimetry U.S. Small Cap Value Fund was December 27, 2011. ** The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 Index companies with lower price-to-book ratios and lower forecasted growth values. The Fund’s net expense ratio of 0.60% and gross expense ratio of 1.00% are reflective of the information disclosed in the Fund’s prospectus dated November 25, 2011 and may differ from the expense ratios disclosed in this report. The Adviser has contractually agreed to waive all or a portion of its management fees and/or reimburse expenses at least through January 28, 2013 in order to keep the Fund’s net annual operating expenses from exceeding 0.60% of its average daily net assets. Performance data quoted represents past performance which is not predictive of future performance. The investment return and principal value of Fund shares will fluctuate and when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To receive current performance to the most recent month end, please call 1-855-755-7550. Please read prospectus carefully before investing. The line graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s results as shown are net of fees. 3 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of September 30, 2012 Number of Shares Value COMMON STOCKS – 99.3% CONSUMER DISCRETIONARY – 13.8% 1-800-Flowers.com, Inc. - Class A* $ AH Belo Corp. - Class A Ambassadors Group, Inc. American Greetings Corp. - Class A1 Ark Restaurants Corp. Ballantyne Strong, Inc.* Barnes & Noble, Inc.*1 Bassett Furniture Industries, Inc.1 Beasley Broadcasting Group, Inc. - Class A*1 Beazer Homes USA, Inc.*1 bebe stores, Inc. Big 5 Sporting Goods Corp. Biglari Holdings, Inc.* Black Diamond, Inc.* Bluefly, Inc.* Bob Evans Farms, Inc. Body Central Corp.* Boyd Gaming Corp.*1 Bridgepoint Education, Inc.*1 Brown Shoe Co., Inc. Build-A-Bear Workshop, Inc.*1 Caesars Entertainment Corp.*1 Callaway Golf Co.1 Cambium Learning Group, Inc.* Career Education Corp.* Carriage Services, Inc. Carrols Restaurant Group, Inc.* Casual Male Retail Group, Inc.* Central European Media Enterprises Ltd. - Class A*1 Century Casinos, Inc.* Christopher & Banks Corp. Churchill Downs, Inc.1 Citi Trends, Inc.* Coldwater Creek, Inc.*1 Columbia Sportswear Co.1 Conn's, Inc.*1 Cooper Tire & Rubber Co. Core-Mark Holding Co., Inc. Corinthian Colleges, Inc.*1 Crown Crafts, Inc. CSS Industries, Inc. Culp, Inc.1 Cumulus Media, Inc. - Class A*1 Delta Apparel, Inc.* Dex One Corp.*1 Digital Generation, Inc.*1 Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Dixie Group, Inc.* $ Dover Downs Gaming & Entertainment, Inc. Dover Motorsports, Inc.* DreamWorks Animation SKG, Inc. - Class A*1 Education Management Corp.*1 Emerson Radio Corp.* Entercom Communications Corp. - Class A*1 Escalade, Inc. EW Scripps Co. - Class A* Exide Technologies*1 Federal-Mogul Corp.* Fisher Communications, Inc.* Flexsteel Industries, Inc. Fred's, Inc. - Class A1 Frisch's Restaurants, Inc. Fuel Systems Solutions, Inc.*1 Full House Resorts, Inc.* Furniture Brands International, Inc.* G-III Apparel Group Ltd.* Gaiam, Inc. - Class A* Gaming Partners International Corp. Gaylord Entertainment Co.*1 Global Sources Ltd.*1 Gray Television, Inc.* Group 1 Automotive, Inc.1 Harte-Hanks, Inc. Haverty Furniture Cos., Inc.1 Helen of Troy Ltd.* hhgregg, Inc.*1 Hooker Furniture Corp. Iconix Brand Group, Inc.*1 International Speedway Corp. - Class A Isle of Capri Casinos, Inc.* JAKKS Pacific, Inc.1 Joe's Jeans, Inc.* Johnson Outdoors, Inc. - Class A*1 Jones Group, Inc. Journal Communications, Inc. - Class A* K-Swiss, Inc. - Class A*1 K12, Inc.* Kirkland's, Inc.* La-Z-Boy, Inc.*1 Learning Tree International, Inc.* Lifetime Brands, Inc. Lincoln Educational Services Corp.1 Lithia Motors, Inc. - Class A1 Live Nation Entertainment, Inc.*1 See accompanying Notes to Financial Statements. 4 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Luby's, Inc.* $ Mac-Gray Corp. Marcus Corp. MarineMax, Inc.*1 Marriott Vacations Worldwide Corp.* Martha Stewart Living Omnimedia - Class A1 Matthews International Corp. - Class A McClatchy Co. - Class A*1 Men's Wearhouse, Inc.1 Meredith Corp.1 Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* Movado Group, Inc. Navarre Corp.* Office Depot, Inc.*1 OfficeMax, Inc.1 Pacific Sunwear of California, Inc.*1 Pep Boys-Manny Moe & Jack1 Perfumania Holdings, Inc.* Perry Ellis International, Inc.*1 Pinnacle Entertainment, Inc.* Quiksilver, Inc.* Radio One, Inc. - Class A* Radio One, Inc. - Class D* RadioShack Corp.1 Reading International, Inc. - Class A* Red Lion Hotels Corp.*1 Red Robin Gourmet Burgers, Inc.*1 Regis Corp.1 Rick's Cabaret International, Inc.* Rocky Brands, Inc.* Ruby Tuesday, Inc.* Saga Communications, Inc. - Class A* 61 Saks, Inc.*1 Salem Communications Corp. - Class A1 Scholastic Corp. School Specialty, Inc.*1 Scientific Games Corp. - Class A* Shiloh Industries, Inc.1 Shoe Carnival, Inc.1 Skechers U.S.A., Inc. - Class A*1 Skyline Corp. Sonic Automotive, Inc. - Class A1 Spartan Motors, Inc. Speedway Motorsports, Inc. Stage Stores, Inc. 1 Standard Motor Products, Inc.1 Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Stanley Furniture Co., Inc.* $ Stein Mart, Inc.*1 Steinway Musical Instruments, Inc.* Stewart Enterprises, Inc. - Class A1 Stoneridge, Inc.* Strattec Security Corp. Superior Industries International, Inc. Superior Uniform Group, Inc. Systemax, Inc.* Tandy Leather Factory, Inc. Trans World Entertainment Corp.* True Religion Apparel, Inc. Tuesday Morning Corp.* U.S. Auto Parts Network, Inc.* Unifi, Inc.* Universal Electronics, Inc.* Valuevision Media, Inc. - Class A*1 VOXX International Corp.* Wendy's Co. West Marine, Inc.* Wet Seal, Inc. - Class A* Weyco Group, Inc. WMS Industries, Inc.* Zale Corp.* CONSUMER STAPLES – 3.5% Alico, Inc. Alliance One International, Inc.*1 Andersons, Inc.1 Central Garden and Pet Co.* Central Garden and Pet Co. - Class A* Chiquita Brands International, Inc.* Craft Brew Alliance, Inc.* Dole Food Co., Inc.*1 Fresh Del Monte Produce, Inc. Harbinger Group, Inc.* Ingles Markets, Inc. - Class A John B Sanfilippo & Son, Inc.* MGP Ingredients, Inc. Nash Finch Co. Natural Alternatives International, Inc.* Nutraceutical International Corp.* Oil-Dri Corp. of America Omega Protein Corp.* Orchids Paper Products Co. Overhill Farms, Inc.* Pantry, Inc.* See accompanying Notes to Financial Statements. 5 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) CONSUMER STAPLES (Continued) Pilgrim's Pride Corp.*1 $ Post Holdings, Inc. Roundy's, Inc.1 Sanderson Farms, Inc.1 Seneca Foods Corp. - Class A* Spartan Stores, Inc. Spectrum Brands Holdings, Inc.1 Universal Corp.1 Weis Markets, Inc. Westway Group, Inc.*1 ENERGY – 7.1% Adams Resources & Energy, Inc. Arch Coal, Inc.1 Basic Energy Services, Inc.*1 Bill Barrett Corp.* BioFuel Energy Corp.*1 Bristow Group, Inc.1 Cal Dive International, Inc.*1 Callon Petroleum Co.* Carrizo Oil & Gas, Inc.* Clayton Williams Energy, Inc.* Cloud Peak Energy, Inc.* Comstock Resources, Inc.*1 Contango Oil & Gas Co.* Crimson Exploration, Inc.* Dawson Geophysical Co.* Delek U.S. Holdings, Inc. DHT Holdings, Inc. Double Eagle Petroleum Co.* EPL Oil & Gas, Inc.* Exterran Holdings, Inc.*1 Forbes Energy Services Ltd.* Forest Oil Corp.* Frontline Ltd. Global Geophysical Services, Inc.* Green Plains Renewable Energy, Inc.* Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A*1 Hallador Energy Co.1 Hercules Offshore, Inc.* James River Coal Co.*1 Key Energy Services, Inc.* Knightsbridge Tankers Ltd.1 L&L Energy, Inc.*1 Matrix Service Co.* Mitcham Industries, Inc.* Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Natural Gas Services Group, Inc.* $ Newpark Resources, Inc.*1 Overseas Shipholding Group, Inc.1 Parker Drilling Co.* PDC Energy, Inc.* 1 Penn Virginia Corp. PHI, Inc.* Pioneer Energy Services Corp.* Quicksilver Resources, Inc.*1 Renewable Energy Group, Inc.*1 Resolute Energy Corp.*1 REX American Resources Corp.* Rex Energy Corp.*1 SemGroup Corp. - Class A* Ship Finance International Ltd.1 Stone Energy Corp.*1 Swift Energy Co.*1 Synergy Resources Corp.*1 TETRA Technologies, Inc.* TGC Industries, Inc.*1 Union Drilling, Inc.* Vaalco Energy, Inc.* Vantage Drilling Co.* Warren Resources, Inc.* Willbros Group, Inc.* FINANCIALS – 29.4% 1st Source Corp. Access National Corp. ACNB Corp.1 Alliance Financial Corp. American Equity Investment Life Holding Co.1 American National Bankshares, Inc. American River Bankshares* American Safety Insurance Holdings Ltd.* Ameris Bancorp*1 AMERISAFE, Inc.* AmeriServ Financial, Inc.* Ames National Corp.1 Amtrust Financial Services, Inc.1 Argo Group International Holdings Ltd. Arrow Financial Corp.1 Artio Global Investors, Inc.1 Astoria Financial Corp.1 Atlantic American Corp.1 Baldwin & Lyons, Inc. - Class B Bancfirst Corp.1 See accompanying Notes to Financial Statements. 6 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) BancorpSouth, Inc.1 $ Bank of Commerce Holdings Bank of Kentucky Financial Corp.1 Bank of Marin Bancorp Banner Corp.1 Bar Harbor Bankshares BBCN Bancorp, Inc.* BCB Bancorp, Inc. Berkshire Bancorp, Inc.* Berkshire Hills Bancorp, Inc.1 BNC Bancorp1 BofI Holding, Inc.*1 Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc.1 Bridge Capital Holdings*1 Brookline Bancorp, Inc. Bryn Mawr Bank Corp. C&F Financial Corp. Calamos Asset Management, Inc. - Class A California First National Bancorp1 Camden National Corp. Cape Bancorp, Inc.* Capital Bank Financial Corp. - Class A Capital City Bank Group, Inc.1 Cardinal Financial Corp. Cash America International, Inc. Cathay General Bancorp Center Bancorp, Inc. Centerstate Banks, Inc.1 Central Pacific Financial Corp.* Central Valley Community Bancorp*1 Century Bancorp, Inc. - Class A CFS Bancorp, Inc. Chemical Financial Corp. Cheviot Financial Corp. Citizens & Northern Corp. Citizens Republic Bancorp, Inc.* City Holding Co.1 CNB Financial Corp. CNO Financial Group, Inc.1 CoBiz Financial, Inc. Codorus Valley Bancorp, Inc. Colonial Financial Services, Inc.* 9 Columbia Banking System, Inc. Commercial National Financial Corp. Community Bank System, Inc.1 Community Bankers Trust Corp.* Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Community Trust Bancorp, Inc. $ CompuCredit Holdings Corp.*1 Cowen Group, Inc. - Class A*1 Crawford & Co. - Class A1 Crawford & Co. - Class B CVB Financial Corp.1 DFC Global Corp.* Dime Community Bancshares, Inc.1 Donegal Group, Inc. - Class A1 Doral Financial Corp.* Duff & Phelps Corp. - Class A Eagle Bancorp, Inc.* Eastern Insurance Holdings, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc.1 Endurance Specialty Holdings Ltd. Enstar Group Ltd.* Enterprise Bancorp, Inc.1 Enterprise Financial Services Corp. ESB Financial Corp.1 ESSA Bancorp, Inc. Evans Bancorp, Inc. Evercore Partners, Inc. - Class A Ezcorp, Inc. - Class A* Farmers Capital Bank Corp.* Farmers National Banc Corp.1 FBL Financial Group, Inc. - Class A1 FBR & Co.*1 Federal Agricultural Mortgage Corp. - Class C Fidelity Southern Corp.1 Financial Institutions, Inc. First Acceptance Corp.* First American Financial Corp.1 First Bancorp, Inc. First BanCorp*1 First Bancorp First Busey Corp.1 First Business Financial Services, Inc. First Citizens Banc Corp.1 First Citizens BancShares, Inc. - Class A First Commonwealth Financial Corp. First Community Bancshares, Inc. First Defiance Financial Corp. First Financial Bancorp First Financial Corp. First Interstate Bancsystem, Inc. See accompanying Notes to Financial Statements. 7 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) First M&F Corp.1 $ First Marblehead Corp.*1 First Merchants Corp. First of Long Island Corp.1 Firstbank Corp. Firstcity Financial Corp.* FirstMerit Corp.1 Flagstar Bancorp, Inc.*1 Flushing Financial Corp. FNB Corp.1 Fortegra Financial Corp.* FXCM, Inc. - Class A1 Gain Capital Holdings, Inc.1 German American Bancorp, Inc.1 GFI Group, Inc. Great Southern Bancorp, Inc. Green Dot Corp. - Class A*1 Greenlight Capital Re Ltd. - Class A* Hallmark Financial Services* Hampton Roads Bankshares, Inc.*1 Hanmi Financial Corp.* 1 Hanover Insurance Group, Inc. Harleysville Savings Financial Corp. 60 Heartland Financial USA, Inc.1 Heritage Commerce Corp.*1 Heritage Financial Corp. Heritage Financial Group, Inc. Heritage Oaks Bancorp*1 Hingham Institution for Savings Home Bancorp, Inc.*1 Home BancShares, Inc.1 Homeowners Choice, Inc. HomeStreet, Inc.* HopFed Bancorp, Inc. Horace Mann Educators Corp. Horizon Bancorp Hudson Valley Holding Corp. 60 Iberiabank Corp. Independence Holding Co.1 Independent Bank Corp.1 Infinity Property & Casualty Corp. Interactive Brokers Group, Inc. - Class A International Bancshares Corp.1 Intervest Bancshares Corp. - Class A*1 INTL. FCStone, Inc.* Investment Technology Group, Inc.* Investors Bancorp, Inc.*1 Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Investors Title Co. $ Janus Capital Group, Inc.1 JMP Group, Inc. Kaiser Federal Financial Group, Inc. Kansas City Life Insurance Co. Kemper Corp. Lakeland Bancorp, Inc. Lakeland Financial Corp. LNB Bancorp, Inc. Macatawa Bank Corp.*1 Maiden Holdings Ltd. MainSource Financial Group, Inc. Manning & Napier, Inc. MB Financial, Inc. MBT Financial Corp.*1 Meadowbrook Insurance Group, Inc. Mercantile Bank Corp.* Merchants Bancshares, Inc. Meta Financial Group, Inc. Metro Bancorp, Inc.* MetroCorp Bancshares, Inc.* MGIC Investment Corp.*1 MicroFinancial, Inc.1 Middleburg Financial Corp. MidWestOne Financial Group, Inc. Monarch Financial Holdings, Inc. Montpelier Re Holdings Ltd.1 MutualFirst Financial, Inc. NASB Financial, Inc.*1 National Bankshares, Inc.1 National Financial Partners Corp.* National Interstate Corp.1 National Penn Bancshares, Inc.1 National Western Life Insurance Co. - Class A Navigators Group, Inc.* NBT Bancorp, Inc. Nelnet, Inc. - Class A New Hampshire Thrift Bancshares, Inc. NewBridge Bancorp* North Valley Bancorp* Northeast Bancorp Northrim BanCorp, Inc. Northwest Bancshares, Inc.1 Norwood Financial Corp. 60 Oak Valley Bancorp* Ocean Shore Holding Co. OceanFirst Financial Corp. See accompanying Notes to Financial Statements. 8 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Old Line Bancshares, Inc. $ Old National Bancorp1 OneBeacon Insurance Group Ltd. - Class A Oneida Financial Corp. Oppenheimer Holdings, Inc. - Class A Oritani Financial Corp. Orrstown Financial Services, Inc.1 Pacific Continental Corp. Pacific Mercantile Bancorp* Pacific Premier Bancorp, Inc.* PacWest Bancorp Palmetto Bancshares, Inc.* Park National Corp.1 Peapack Gladstone Financial Corp. Penns Woods Bancorp, Inc. Peoples Bancorp of North Carolina, Inc. Peoples Bancorp, Inc. PHH Corp.*1 Phoenix Cos., Inc.* Pinnacle Financial Partners, Inc.*1 Piper Jaffray Cos.* Platinum Underwriters Holdings Ltd. Popular, Inc.*1 Preferred Bank* Premier Financial Bancorp, Inc. Primerica, Inc. Provident Financial Holdings, Inc. Provident Financial Services, Inc. Provident New York Bancorp1 Pulaski Financial Corp. PVF Capital Corp.*1 QC Holdings, Inc. QCR Holdings, Inc.1 Radian Group, Inc.1 Renasant Corp. Republic Bancorp, Inc. - Class A1 Republic First Bancorp, Inc.* Riverview Bancorp, Inc.* RLI Corp.1 S&T Bancorp, Inc.1 Safety Insurance Group, Inc. Sandy Spring Bancorp, Inc. SCBT Financial Corp. SeaBright Holdings, Inc.1 Seacoast Banking Corp. of Florida* Selective Insurance Group, Inc. Shore Bancshares, Inc. Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Sierra Bancorp $ Simmons First National Corp. - Class A Southern National Bancorp of Virginia, Inc. Southside Bancshares, Inc. Southwest Bancorp, Inc.* StanCorp Financial Group, Inc. State Auto Financial Corp.1 State Bank Financial Corp. StellarOne Corp. Sterling Bancorp Sterling Financial Corp. Stewart Information Services Corp.1 Stifel Financial Corp.*1 Stratus Properties, Inc.* 20 Suffolk Bancorp* SWS Group, Inc.* SY Bancorp, Inc. Symetra Financial Corp. Synovus Financial Corp.1 Taylor Capital Group, Inc.*1 TCF Financial Corp. Teche Holding Co. 33 Territorial Bancorp, Inc. Tompkins Financial Corp.1 Tower Financial Corp. TowneBank1 Trico Bancshares TrustCo Bank Corp. NY Trustmark Corp.1 Umpqua Holdings Corp.1 Unico American Corp. Union First Market Bankshares Corp. United Bankshares, Inc.1 United Community Banks, Inc.*1 United Community Financial Corp.* United Financial Bancorp, Inc. United Fire Group, Inc.1 Universal Insurance Holdings, Inc. Univest Corp. of Pennsylvania Virginia Commerce Bancorp, Inc.* Walker & Dunlop, Inc.* Walter Investment Management Corp.* Washington Banking Co.1 Washington Federal, Inc. Washington Trust Bancorp, Inc. Waterstone Financial, Inc.* WesBanco, Inc. See accompanying Notes to Financial Statements. 9 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) West Bancorporation, Inc.1 $ West Coast Bancorp* White River Capital, Inc. Wilshire Bancorp, Inc.*1 Wintrust Financial Corp.1 WSFS Financial Corp. Yadkin Valley Financial Corp.* HEALTH CARE – 4.9% Addus HomeCare Corp.*1 Affymetrix, Inc.*1 Albany Molecular Research, Inc.* Alere, Inc.* Almost Family, Inc.* Alphatec Holdings, Inc.*1 Amedisys, Inc.*1 Amsurg Corp.* AngioDynamics, Inc.*1 Assisted Living Concepts, Inc. - Class A BioClinica, Inc.*1 BioScrip, Inc.*1 CardioNet, Inc.*1 Chindex International, Inc.* Codexis, Inc.*1 CONMED Corp. Cross Country Healthcare, Inc.* CryoLife, Inc. Cutera, Inc.* Emergent Biosolutions, Inc.* Enzo Biochem, Inc.* Exactech, Inc.*1 Five Star Quality Care, Inc.* Gentiva Health Services, Inc.* Greatbatch, Inc.*1 Harvard Bioscience, Inc.* Health Net, Inc.* Healthways, Inc.* Heska Corp. Invacare Corp. Kindred Healthcare, Inc.* Lannett Co., Inc.*1 LHC Group, Inc.* Magellan Health Services, Inc.* Maxygen, Inc. Medical Action Industries, Inc.* Merit Medical Systems, Inc.*1 Metabolix, Inc.*1 Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Molina Healthcare, Inc.*1 $ National Healthcare Corp. Natus Medical, Inc.* Palomar Medical Technologies, Inc.* PDI, Inc.*1 PharMerica Corp.* PhotoMedex, Inc.*1 Providence Service Corp.* RTI Biologics, Inc.* Sciclone Pharmaceuticals, Inc.* Select Medical Holdings Corp.* Solta Medical, Inc.* Symmetry Medical, Inc.* Theragenics Corp.* Triple-S Management Corp. - Class B* Universal American Corp.* VCA Antech, Inc.* INDUSTRIALS – 18.0% AAR Corp. ABM Industries, Inc. ACCO Brands Corp.* Accuride Corp.*1 Aceto Corp. Aegion Corp.* Aerovironment, Inc.*1 Air Transport Services Group, Inc.* Aircastle Ltd. Alamo Group, Inc. Albany International Corp. - Class A Alliant Techsystems, Inc. Allied Motion Technologies, Inc. Amerco, Inc. American Railcar Industries, Inc.* American Reprographics Co.* Ampco-Pittsburgh Corp. AMREP Corp.*1 API Technologies Corp.*1 Apogee Enterprises, Inc. Arkansas Best Corp.1 Asset Acceptance Capital Corp.* Asta Funding, Inc. Astec Industries, Inc.*1 AT Cross Co. - Class A* Atlas Air Worldwide Holdings, Inc.* Barnes Group, Inc. Brady Corp. - Class A See accompanying Notes to Financial Statements. 10 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Breeze-Eastern Corp.* $ Briggs & Stratton Corp.1 CAI International, Inc.* Cascade Corp.1 CBIZ, Inc.*1 CDI Corp. Ceradyne, Inc. CIRCOR International, Inc.1 Columbus McKinnon Corp.* Comfort Systems USA, Inc. Consolidated Graphics, Inc.* Courier Corp. Covenant Transportation Group, Inc. - Class A* CPI Aerostructures, Inc.* CRA International, Inc.* Curtiss-Wright Corp. Dolan Co.* Ducommun, Inc.* Dycom Industries, Inc.* Dynamic Materials Corp. Eagle Bulk Shipping, Inc.*1 Eastern Co. Ecology and Environment, Inc. - Class A EMCOR Group, Inc.1 Encore Capital Group, Inc.* Encore Wire Corp.1 EnergySolutions, Inc.* EnerNOC, Inc.*1 EnerSys, Inc.* Ennis, Inc.1 EnPro Industries, Inc.* ESCO Technologies, Inc. Essex Rental Corp.*1 Esterline Technologies Corp.* Flow International Corp.* FreightCar America, Inc. FTI Consulting, Inc.*1 Fuel Tech, Inc.*1 Furmanite Corp.*1 G&K Services, Inc. - Class A Genco Shipping & Trading Ltd.*1 Gencor Industries, Inc.* General Cable Corp.* General Finance Corp.*1 Geo Group, Inc. Gibraltar Industries, Inc.* Global Power Equipment Group, Inc. Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) GrafTech International Ltd.* $ Granite Construction, Inc.1 Great Lakes Dredge & Dock Corp. Greenbrier Cos., Inc.* Griffon Corp. Hardinge, Inc. Harsco Corp. Hawaiian Holdings, Inc.* Heidrick & Struggles International, Inc. Hill International, Inc.* Hudson Global, Inc.*1 Hurco Cos., Inc.*1 ICF International, Inc.* Insteel Industries, Inc. International Shipholding Corp. Intersections, Inc.1 JetBlue Airways Corp.*1 Kadant, Inc.* Kelly Services, Inc. - Class A Key Technology, Inc.* KEYW Holding Corp.*1 Kimball International, Inc. - Class B Korn/Ferry International* Kratos Defense & Security Solutions, Inc.*1 Lawson Products, Inc.1 Layne Christensen Co.* LB Foster Co. - Class A LMI Aerospace, Inc.* LS Starrett Co. - Class A LSI Industries, Inc.1 Lydall, Inc.* Manitex International, Inc.* Marten Transport Ltd. MasTec, Inc.*1 Met-Pro Corp. Metalico, Inc.* Mfri, Inc.* Michael Baker Corp.* Miller Industries, Inc. Mobile Mini, Inc.* Moog, Inc. - Class A* Multi-Color Corp. MYR Group, Inc.* NACCO Industries, Inc. - Class A National Presto Industries, Inc.1 National Technical Systems, Inc.* Navigant Consulting, Inc.* See accompanying Notes to Financial Statements. 11 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) NL Industries, Inc.1 $ NN, Inc.* Northwest Pipe Co.* On Assignment, Inc.* Orbital Sciences Corp.* Orion Marine Group, Inc.* Pacer International, Inc.* PAM Transportation Services, Inc. Pendrell Corp.* Perma-Fix Environmental Services* Pike Electric Corp.* PMFG, Inc.*1 Powell Industries, Inc.*1 PowerSecure International, Inc.*1 Preformed Line Products Co. Quad/Graphics, Inc.1 Quanex Building Products Corp.1 RCM Technologies, Inc.* Republic Airways Holdings, Inc.* Resources Connection, Inc. Roadrunner Transportation Systems, Inc.* Rush Enterprises, Inc. - Class A* Rush Enterprises, Inc. - Class B* Saia, Inc.* Schawk, Inc. SeaCube Container Leasing Ltd. SkyWest, Inc. SL Industries, Inc.* Sparton Corp.*1 Steelcase, Inc. - Class A Sterling Construction Co., Inc.* Supreme Industries, Inc. - Class A* Sykes Enterprises, Inc.* Tecumseh Products Co. - Class A* Tecumseh Products Co. - Class B*1 Tetra Tech, Inc.* Titan Machinery, Inc.*1 TMS International Corp. - Class A* Tutor Perini Corp.* Twin Disc, Inc.1 Ultralife Corp.* UniFirst Corp. United Stationers, Inc.1 UniTek Global Services, Inc.* Universal Forest Products, Inc.1 Universal Truckload Services, Inc. UTi Worldwide, Inc.1 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Viad Corp. $ Vicor Corp. VSE Corp. Watts Water Technologies, Inc. - Class A Wesco Aircraft Holdings, Inc.*1 Willis Lease Finance Corp.* XPO Logistics, Inc.* INFORMATION TECHNOLOGY – 15.1% ADTRAN, Inc.1 Advanced Energy Industries, Inc.* Aeroflex Holding Corp.* Agilysys, Inc.* Alliance Fiber Optic Products, Inc.* Alpha & Omega Semiconductor Ltd.* Amkor Technology, Inc.*1 ANADIGICS, Inc.* Arris Group, Inc.* Aviat Networks, Inc.*1 Avid Technology, Inc.* AVX Corp. Aware, Inc.1 Axcelis Technologies, Inc.* AXT, Inc.* Bel Fuse, Inc. - Class B Benchmark Electronics, Inc.* Black Box Corp. Blucora, Inc.* Brooks Automation, Inc. CACI International, Inc. - Class A*1 Calix, Inc.*1 Cascade Microtech, Inc.* Checkpoint Systems, Inc.*1 CIBER, Inc.* Coherent, Inc.* Cohu, Inc. Communications Systems, Inc. Comtech Telecommunications Corp. Convergys Corp.1 Cray, Inc.* CTS Corp. CyberOptics Corp.* Datalink Corp.* Digi International, Inc.* Digital River, Inc.* Dot Hill Systems Corp.* DSP Group, Inc.* See accompanying Notes to Financial Statements. 12 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Dynamics Research Corp.* $ EarthLink, Inc. Electro Rent Corp. Electro Scientific Industries, Inc. Electronics for Imaging, Inc.* Emcore Corp.*1 Emulex Corp.* Entegris, Inc.* Entropic Communications, Inc.* EPIQ Systems, Inc. ePlus, Inc.* Euronet Worldwide, Inc.* Extreme Networks* Fabrinet*1 Fairchild Semiconductor International, Inc.*1 Finisar Corp.*1 First Solar, Inc.*1 Frequency Electronics, Inc.* FSI International, Inc.*1 Globecomm Systems, Inc.*1 GSI Technology, Inc.* Hackett Group, Inc.* Harmonic, Inc.* Hutchinson Technology, Inc.*1 ID Systems, Inc.* IEC Electronics Corp.* Imation Corp.* Insight Enterprises, Inc.* Integrated Silicon Solution, Inc.* International Rectifier Corp.*1 IntraLinks Holdings, Inc.* Iteris, Inc.* Itron, Inc.*1 IXYS Corp.*1 Kemet Corp.* Key Tronic Corp.*1 Keynote Systems, Inc. Lattice Semiconductor Corp.* Lexmark International, Inc. - Class A1 Limelight Networks, Inc.* Majesco Entertainment Co.* Mantech International Corp. - Class A1 Marchex, Inc. - Class B1 Mattson Technology, Inc.* Maxwell Technologies, Inc.*1 MEMC Electronic Materials, Inc.* Mercury Computer Systems, Inc.* Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Meru Networks, Inc.*1 $ Methode Electronics, Inc. Mindspeed Technologies, Inc.*1 MKS Instruments, Inc. Monster Worldwide, Inc.*1 MoSys, Inc.*1 Motricity, Inc.*1 Multi-Fineline Electronix, Inc.* Nanometrics, Inc.* NAPCO Security Technologies, Inc.* NCI, Inc. - Class A*1 NeoPhotonics Corp.* Newport Corp.* Newtek Business Services, Inc.*1 Novatel Wireless, Inc.* Oclaro, Inc.*1 OCZ Technology Group, Inc.*1 Official Payments Holdings, Inc.* OmniVision Technologies, Inc.* Online Resources Corp.*1 PAR Technology Corp.*1 PC Connection, Inc. PC Mall, Inc.*1 Perceptron, Inc.* Perficient, Inc.* Photronics, Inc.* Plexus Corp.* Polycom, Inc.* Power-One, Inc.*1 QLogic Corp.*1 QuinStreet, Inc.*1 Radisys Corp.* RealNetworks, Inc.*1 Reis, Inc.*1 RF Micro Devices, Inc.* Richardson Electronics Ltd. Rimage Corp.1 Rofin-Sinar Technologies, Inc.* Rogers Corp.* Rosetta Stone, Inc.*1 Rudolph Technologies, Inc.*1 Sanmina-SCI Corp.* Sapiens International Corp. N.V.* ScanSource, Inc.* Seachange International, Inc.* ShoreTel, Inc.* Sigma Designs, Inc.* See accompanying Notes to Financial Statements. 13 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Smith Micro Software, Inc.* $ Soundbite Communications, Inc.* Spansion, Inc. - Class A* StarTek, Inc.* STR Holdings, Inc.*1 SunPower Corp.*1 Super Micro Computer, Inc.* Symmetricom, Inc.* SYNNEX Corp.*1 Take-Two Interactive Software, Inc.* Tech Data Corp.* TeleCommunication Systems, Inc. - Class A*1 TeleNav, Inc.* Tellabs, Inc. Tessco Technologies, Inc. TheStreet, Inc. TriQuint Semiconductor, Inc.* TTM Technologies, Inc.* Ultra Clean Holdings* United Online, Inc. Veeco Instruments, Inc.*1 Viasystems Group, Inc.* Virtusa Corp.* Vishay Intertechnology, Inc.*1 Vishay Precision Group, Inc.* MATERIALS – 6.2% A Schulman, Inc. AM Castle & Co.*1 American Pacific Corp.* Boise, Inc. Century Aluminum Co.* Chase Corp.1 Chemtura Corp.* Clearwater Paper Corp.* Coeur d'Alene Mines Corp.* Commercial Metals Co. Core Molding Technologies, Inc.* Ferro Corp.*1 Friedman Industries, Inc. FutureFuel Corp. Hecla Mining Co.1 Horsehead Holding Corp.* Kaiser Aluminum Corp. KapStone Paper and Packaging Corp.* Kraton Performance Polymers, Inc.* Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Landec Corp.* $ Louisiana-Pacific Corp.* Material Sciences Corp.* Materion Corp. Minerals Technologies, Inc.1 Northern Technologies International Corp.* 10 Olin Corp. Olympic Steel, Inc. OM Group, Inc.* Penford Corp.* PH Glatfelter Co. RTI International Metals, Inc.*1 Schnitzer Steel Industries, Inc. - Class A1 Sensient Technologies Corp. Spartech Corp.* Stillwater Mining Co.* Synalloy Corp. Tredegar Corp. U.S. Concrete, Inc.*1 UFP Technologies, Inc.* Universal Stainless & Alloy* Zoltek Cos., Inc.*1 TELECOMMUNICATION SERVICES – 1.3% Atlantic Tele-Network, Inc. Cbeyond, Inc.*1 Hawaiian Telcom Holdco, Inc.*1 Iridium Communications, Inc.*1 Leap Wireless International, Inc.*1 Neutral Tandem, Inc.*1 NII Holdings, Inc.*1 Premiere Global Services, Inc.* Primus Telecommunications Group, Inc.1 Shenandoah Telecommunications Co. USA Mobility, Inc. Vonage Holdings Corp.* TOTAL COMMON STOCKS (Cost $37,143,803) PREFERRED STOCKS – 0.0% ENERGY – 0.0% DHT Holdings, Inc.2 7 — TOTAL PREFERRED STOCKS (Cost $980) — See accompanying Notes to Financial Statements. 14 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of September 30, 2012 Number of Shares Value MONEY MARKET INVESTMENTS – 29.2% BlackRock Liquidity Funds TempFund Portfolio, 0.15%3,4 $ Federated Treasury Obligations Fund, 0.01%3 Fidelity Institutional Money Market Portfolio – Class I, 0.16%3,4 MONEY MARKET INVESTMENTS (Cost $11,319,549) TOTAL INVESTMENTS – 128.5% (Cost $48,464,332) Liabilities less other assets – (28.5)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 All or a portion of shares are on loan. 2 The security is an illiquid security and valued at its fair value as determined in good faith by the Adviser, in accordance with procedures established by, and under the general supervision of, the Fund’s Board of Trustees. 3 Variable rate security; the rate shown represents the rate at September 30, 2012. 4 Investments purchased with cash proceeds from securities lending. See accompanying Notes to Financial Statements. 15 Vericimetry U.S. Small Cap Value Fund SUMMARY OF INVESTMENTS As of September 30, 2012 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Commercial Banks % Insurance % Oil, Gas & Consumable Fuels % Electronic Equipment, Instruments & Components % Semiconductors & Semiconductor Equipment % Commercial Services & Supplies % Thrifts & Mortgage Finance % Machinery % Specialty Retail % Hotels, Restaurants & Leisure % Health Care Providers & Services % Communications Equipment % Energy Equipment & Services % Metals & Mining % Chemicals % Aerospace & Defense % Capital Markets % Construction & Engineering % Media % Textiles, Apparel & Luxury Goods % Food Products % Electrical Equipment % Professional Services % Health Care Equipment & Supplies % Diversified Consumer Services % Internet Software & Services % IT Services % Computers & Peripherals % Paper & Forest Products % Consumer Finance % Auto Components % Household Durables % Diversified Telecommunication Services % Household Products % Building Products % Air Freight & Logistics % Trading Companies & Distributors % Road & Rail % Software % Wireless Telecommunication Services % Food & Staples Retailing % Airlines % Diversified Financial Services % Multiline Retail % Tobacco % Leisure Equipment & Products % Containers & Packaging % Security Type/Industry Percent of Total Net Assets Transportation Infrastructure % Biotechnology % Distributors % Life Sciences Tools & Services % Pharmaceuticals % Internet & Catalog Retail % Marine % Beverages % Personal Products % Construction Materials % Real Estate Management & Development % Total Common Stocks % Preferred Stocks % Money Market Investments % Total Investments % Liabilities less other assets )% Total Net Assets % See accompanying Notes to Financial Statements. 16 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 ASSETS Investments in securities, at value (cost $48,464,332) $ Receivables: Fund shares issued Dividends and interest Due from Adviser Securities lending income Prepaid offering costs Prepaid expenses Total assets LIABILITIES Collateral due to broker for securities loaned Payables: Securities purchased Due to Trustees Accrued other expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in-capital $ Accumulated undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ Shares outstanding no par value (unlimited shares authorized) Net asset value, offering and redemption price per share $ See accompanying Notes to Financial Statements. 17 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF OPERATIONS For the Period from December 27, 2011* to September 30, 2012 INVESTMENT INCOME Income Dividends $ Securities lending income Interest 51 Total investment income Expenses Offering costs Investment advisory fees Fund accounting and administration fees and expenses Trustees' fees and expenses Custody fees Transfer agent fees Professional fees Insurance fees Registration fees Shareholder reporting fees Miscellaneous expenses Total expenses Expenses reimbursed ) Net expenses Net investment income Net Realized and Unrealized Gain from Investments Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 18 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF CHANGES IN NET ASSETS For the Period from December 27, 2011* to September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM Operations Net investment income $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase resulting from operations Distributions to Shareholders From net investment income ) Net decrease resulting from distributions ) Capital Transactions Proceeds from shares issued Reinvestment of distributions Cost of shares repurchased ) Net increase resulting from capital transactions Total increase in net assets Net Assets Beginning of period End of period $ Accumulated undistributed net investment income $ Capital Share Activity Shares issued Shares reinvested Shares redeemed ) Net increase in capital shares * Commencement of operations. See accompanying Notes to Financial Statements. 19 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period For the Period from December 27, 2011* to September 30, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) Total distributions ) Net asset value, end of period $ Total return %(1) Ratios and Supplemental Data Net assets, end of period (in thousands) $ Ratio of expenses to average net assets Before fees reimbursed by the Adviser %(2) After fees reimbursed by the Adviser %(2) Ratio of net investment income (loss) to average net assets Before fees reimbursed by the Adviser %)(2) After fees reimbursed by the Adviser %(2) Portfolio turnover rate 33 %(1) * Commencement of operations. Not Annualized. Annualized. See accompanying Notes to Financial Statements. 20 Vericimetry Funds NOTES TO FINANCIAL STATEMENTS As of September 30, 2012 1. Organization Vericimetry Funds (the “Trust”), a Delaware Statutory Trust, is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Trust consists of the Vericimetry U.S. Small Cap Value Fund (the “Fund”). The Fund’s primary investment objective is to provide long-term capital appreciation. The Fund commenced operations on December 27, 2011. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates and disclosure of contingent assets and liabilities. (a) Investment Valuation – Investments in securities traded on a national securities exchange are valued at the last reported sales price on the day of valuation. Securities traded on the Nasdaq National Market are valued at the Nasdaq Official Closing Price (“NOCP”). If there is no last reported sale or NOCP, the value of such securities will be at the mean between the most recent quoted bid and ask prices. Money market instruments are valued at the most recent net asset value available. Short-term investments are valued at amortized cost, which approximates fair value. If amortized cost does not approximate fair value, short-term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data. An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. In addition, the Fund has adopted Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards. Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category as of September 30, 2012: Level 1 Level 2* Level 3* Total Investments in Securities Common Stocks(1) $ $
